NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 29, 2015 *
                              Decided November 30, 2015

                                         Before

                       DIANE P. WOOD, Chief Judge

                       RICHARD A. POSNER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

No. 15-1543

YIXING REN,                                    Petition for Review of an Order of the
     Petitioner,                               Board of Immigration Appeals.

      v.                                       No. A089-695-530

LORETTA E. LYNCH,
Attorney General of the United States,
      Respondent.

                                         ORDER

       Yixing Ren, a Chinese citizen who already had been denied asylum and removed
from the United States, returned without authorization and a decade later applied again
for asylum (as well as withholding of removal) based on the alleged mistreatment he
experienced in China as a result of his practice of Falun Gong. An immigration judge
characterized Ren’s asylum application as frivolous and denied all relief, and the Board
of Immigration Appeals upheld the ruling. We lack jurisdiction to review the denial of

      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1543                                                                          Page 2

Ren’s application for asylum, and substantial evidence supports the denial of
withholding. We thus dismiss the petition in part and deny it in part.

        Ren by now ought to be familiar with this country’s immigration system. In 1996
his application for asylum—based on his alleged involvement in an anticommunist
student movement—was denied, and he was removed to China. He reentered the
United States without inspection in 1998. Ten years later, in 2008, he again applied for
asylum as well as for withholding of removal; this time he claimed that he had been
persecuted in China because of his practice of Falun Gong. He pinpointed the dates of
persecution as taking place before his first entry to the United States in 1996—when he
lost his postal-service job, and was beaten, tied up, and detained—and during the
two-year interval (from late 1996 to 1998) after he was returned to China—when, he
says, his practice of Falun Gong led to his mother being tortured to death and his being
detained for 14 days. During these two years, Ren counted four additional encounters
with Chinese police (though he testified that he was able to avoid additional beatings).

       The removal proceedings were protracted, and the IJ conducted several hearings
between 2009 and 2012 before eventually denying all relief. She explained that Ren was
statutorily barred from asylum relief because he did not file his application within one
year of arriving in the United States, see 8 U.S.C. § 1158(a)(2)(B); he already had filed an
asylum application that was denied, see id. § 1158(a)(2)(C); and he did not show that
changed or extraordinary circumstances affected his eligibility for asylum, id.
§ 1158(a)(2)(D). She denied Ren’s request for withholding based on inconsistencies in the
asylum applications that he filed in 1996 and 2008, as well as in his oral and written
statements concerning the 2008 application. The IJ found Ren not credible in large part
because he omitted any mention of his Falun Gong practice from his 1996 asylum
application. She disbelieved his testimony that an immigration officer at John F.
Kennedy International Airport in New York City had prevented him from telling his
story during the airport interview by threatening his life and telling him to “shut up.”
The IJ also mentioned that Ren had testified inconsistently about key dates in the two
asylum applications, and she noted key omissions in his written statement about matters
that he addressed in his oral testimony—for instance his statement that villagers beat his
mother because he practiced Falun Gong. Based on those inconsistencies, the IJ
determined that Ren deliberately had fabricated portions of his asylum application, and
she found the application frivolous, see id. § 1158(d)(6); 8 C.F.R. § 1208.20, permanently
disqualifying Ren from most forms of immigration relief. The BIA upheld the IJ’s ruling.
No. 15-1543                                                                           Page 3

       In his petition for review, Ren states generally that the BIA erred in dismissing his
challenge to the denial of his second application for asylum. But we lack jurisdiction to
review the IJ’s factual finding that the untimely second filing was not justified by
changed or extraordinary circumstances. See 8 U.S.C. § 1158(a)(3); Yang v. Holder, 760
F.3d 660, 664–65 (7th Cir. 2014).

        Ren next challenges the denial of his request for withholding of removal and
insists that he provided plausible explanations for any discrepancies in his story. But the
IJ was not required to accept Ren’s explanations if there was a different permissible view
of the evidence, see Surganova v. Holder, 612 F.3d 901, 904 (7th Cir. 2010); Krishnapillai v.
Holder, 563 F.3d 606, 618 (7th Cir. 2009), and there was ample support in the record for
the IJ’s adverse credibility finding. As the IJ noted, Ren lied when he stated that his
earlier asylum application was based on his practice of Falun Gong, when in fact the
earlier application does not mention Falun Gong. Moreover, Ren provided directly
conflicting accounts for significant events that happened to him in the first half of 1996.
Ren testified in 2011, for instance, that he was fired from his postal-service job in March
1996, applied for a passport in China the following month, and was beaten by villagers
one month after that; according to his 1996 asylum application, however, he was living
in Hong Kong and Ecuador at this time. Finally, Ren omitted from his written
application several details (related to his detention after his return to China and
persecution his family faced) that he presented in his oral testimony. The IJ was entitled
to conclude that Ren was trying to embellish the basis for his withholding claim.
See Toure v. Holder, 624 F.3d 422, 429 (7th Cir. 2010); Hassan v. Holder, 571 F.3d 631, 638
(7th Cir. 2009).

       Ren next challenges the IJ’s determination that his asylum application is
frivolous—a determination that makes him permanently ineligible for most kinds of
immigration relief. See 8 U.S.C. § 1158(d)(6); 8 C.F.R. § 1208.20. But sufficient evidence in
the record supports the IJ’s finding that Ren knowingly submitted a frivolous asylum
application. See 8 C.F.R. § 1208.20. Ren twice was warned of the consequences of lying
on his application materials. See Albu v. Holder, 761 F.3d 817, 820–21 (7th Cir. 2014);
Pavlov v. Holder, 697 F.3d 616, 618 (7th Cir. 2012). Despite those warnings, he gave
testimony in 2011 and 2012 that conflicted with the materials from his 1996 asylum
application and lied (as already noted) about whether Falun Gong was a basis of that
application. The numerous and material inconsistencies in his applications, including
the changed bases for asylum relief and discrepancies concerning his whereabouts and
practice of Falun Gong in the first half of 1996, support the IJ’s conclusion that Ren
No. 15-1543                                                                          Page 4

deliberately fabricated parts of his story. See Siddique v. Mukasey, 547 F.3d 814, 816–17
(7th Cir. 2008).

       Accordingly, we DISMISS the petition for review with respect to Ren’s asylum
application and otherwise DENY the petition.